McBride, J.,

delivered the opinion of the Court.

Lindsey,' the administrator, having obtained judgment in the Pike Circuit Court against Burbridge & Early* caused an execution to be issued *546thereon, on the 2nd May, 1847, which was placed in the hands of the sheriff, who levied the same upon the real estate of the defendant, Bur-bridge, and advertised the same for sale at the September term following of the Circuit Court of said county. At the September term, the attorney for Burbridge filed his written motion to stay the sale of the real estate levied upon, because the said Burbridge was and is absent in the actual military service of the United States, attached and belonging to a volunteer company from the State of Missouri, whose term of service has not yet expired. The Circuit Court sustained the motion, and the plaintiff excepted.
The question presented in this case arises under an act of the General Assembly of the State of Missouri, approved 13th February, 1847, suspending all judicial process and proceedings against volunteers, and which we had occasion to examine in the case of Ferguson vs. Edmond-son, from the Court of Common Pleas of St. Louis county, decided at the March term, 1848.
The judgment is affirmed.